ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on January 8, 1974 (287 So.2d 705) affirming the final judgment of the Circuit 'Court for Dade County, Florida, in the above styled case ; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed November 7, 1974, 303 So.2d 625 and mandate now lodged in this court quashed this court’s judgment and remanded the cause with directions;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on January 30, 1974 is withdrawn, the opinion and judgment of this court filed January 8, 1974 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment of the circuit court here appealed is reversed with directions that further proceedings accord with the opinion and judgment of the Supreme Court. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, F.A.R'.).